EXHIBIT 10.1
FIRST AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     This First Amendment to Executive Employment Agreement (“First Amendment”)
is entered into as of September 20, 2010 by and between TeleTech Holdings, Inc.,
including its subsidiaries, their successors and assigns, their directors,
officers, employees and agents (the “Company” or “TeleTech”) and Joseph Bellini
(“Employee”)
RECITALS
     WHEREAS on or about March 8, 2010, the Company and Employee entered into
that certain Executive Employment Agreement (“Agreement”);
     WHEREAS, the Agreement provided that Employee would receive relocation
assistance to assist Employee with the costs of relocating to the Company’s
corporate headquarters; and
     WHEREAS, due to current economic conditions and unexpected increases in the
cost of relocation, the Company has agreed to provide additional relocation
assistance to Employee in accordance with the provisions of this First
Amendment.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual promises herein and such good
and other consideration, the receipt and sufficiency of which the Company and
Employee hereby acknowledge, the Company and Employee agree as follows:
     1. The following new Paragraph 2(e) is hereby added to the Agreement:
e. Housing Allowance. Company will reimburse Employee reasonable housing
expenses in accordance with Company’s relocation program up to $50,000 (plus any
applicable grossed up tax payments) for Employee’s housing expenses in the
Denver area to be used within a 12-month period from September 20, 2010. This
housing allowance may be used for reasonable housing expenses, which Employee
submits in writing to the Company and which are incurred in accordance with the
Company’s relocation program. If Employee voluntarily leaves the Company or is
terminated for Cause within 12 months from September 20, 2010, Employee shall
pay the full amount of the housing allowance used to the Company within 30 days
after Employee’s last date of employment with the Company.

 



--------------------------------------------------------------------------------



 



     2. Except as set forth in this First Amendment, all of the terms and
provisions of the Agreement shall apply and shall remain unmodified and in full
force and effect.
Employee acknowledges and agrees: that he understands this First Amendment that
he enters into it freely, knowingly, and mindful of the fact that it creates
important legal obligations and affects his legal rights; and that he
understands the need to consult concerning this First Amendment with legal
counsel of his own choosing, and has had a full and fair opportunity to do so.
[SIGNATURES FOLLOW]

                      Employee       TeleTech Holdings, Inc.    
 
                   
By:
  /s/Joseph Bellini
 
      By:   /s/Michael Jossi
 
   
 
                   
 
          Its:        
 
             
 
   
 
                   
Date:
  9/20/2010       Date:   9/20/2010    

 